Citation Nr: 1107980	
Decision Date: 02/01/11    Archive Date: 03/09/11

DOCKET NO.  05-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 
1946.  He died in October 1999.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant's claim was remanded by the Board in December 2007 
and again in February 2010.


FINDING OF FACT

The Veteran's death was not related to his service or his 
service-connected anxiety disorder, and the Veteran's service-
connected anxiety disorder did not substantially or materially 
contribute to, or hasten, the Veteran's death.

CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury or 
disease incurred in, or aggravated by active service.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) expanded the VA 
notice requirements for a claim for service connection for the 
cause of a veteran's death.  The Court held that when 
adjudicating such a claim, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime and held that 38 U.S.C.A. § 
5103(a) notice for a cause of death case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp, 21 Vet. App. at 352-53.  The appellant was provided VCAA 
notice meeting the requirements of Hupp by a letter dated in 
April 2010.  Subsequently, the appellant's claim was 
readjudicated by the RO by way of a November 2010 supplemental 
statement of the case.

The Board finds that all necessary development of evidence has 
been completed.  A VA medical opinion has been obtained.  The 
record reveals that the Veteran's service treatment records are 
unavailable.  The appellant has submitted private medical records 
and private doctors' statements in support of her claim.  In May 
2010 she stated that no more private medical records were 
available.  In November 2007 the appellant provided testimony at 
a Video Hearing before the Board.  In December 2010, the 
appellant wrote to VA that she had no other information or 
evidence to submit.  

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The appellant asserts that she should be granted service 
connection for the cause of the Veteran's death.  At her November 
2007 hearing the appellant testified that two doctors have 
provided opinions connecting the Veteran's death to his service-
connected anxiety disorder.  

The Veteran's death certificate shows that the Veteran died in 
October 1999 from acute pulmonary edema due to congestive heart 
failure, due to congestive cardiomyopathy, due to coronary artery 
disease.  Diabetes mellitus was listed as a significant condition 
contributing to death, but not related to the cause of death.

The record reveals that at the time of his death the Veteran had 
a 30 percent rating in effect for an anxiety reaction, which was 
the Veteran's only service-connected disability.

The appellant submitted an April 2004 statement from the 
Veteran's former physician.  He stated that the Veteran's general 
anxiety disorder was a contributing factor to the Veteran's death 
in that it exacerbated his diabetes and caused him to have 
periods of anxiety and panic which could have resulted in his 
cardiopulmonary demise.

She also submitted an April 2004 statement from a chiropractor.  
The chiropractor stated that it was his professional opinion that 
the Veteran suffered from a general anxiety disorder that 
contributed to his death.  He went on to state that his 
educational background and experience with similar conditions was 
the basis for his opinion.

A VA medical opinion was obtained in August 2010.  The VA 
physician reviewed the Veteran's medical history and opined that 
the Veteran's death was not causally related to the Veteran's 
service-connected anxiety neurosis.  He stated that he disagreed 
with the two favorable opinions that were dated in April 2004.  
He noted that the opinions were speculative in nature.  He 
further stated that a doctor of chiropractic medicine is not 
considered to have the neuropyschiatric expertise sufficient to 
provide a qualified medical opinion in the neuropsychiatric 
diagnostic arena.

The Board does not find that the April 2004 medical opinions 
submitted by the appellant to have much probative value.  With 
regard to the chiropractor, as pointed out by the VA physician, 
the chiropractor does not have the expertise to provide an 
opinion on the affects of the Veteran's anxiety disorder on the 
cause of the Veteran's death.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (noting that in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).  
The April 2004 opinion from the Veteran's former physician 
indicates that the Veteran's psychiatric disorder could have 
resulted in the Veteran's cardiopulmonary demise.  The Board 
notes that the opinion is worded in such a way to indicate a 
possibility.  As such the Board does not find that opinion to 
carry much probative weight.  The Court has held that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the Board finds that the April 2004 medical opinions 
submitted by the appellant are of very little probative value in 
determining whether a medical nexus relationship exists.

In this case the Board finds that the greater weight of the most 
probative medical evidence is against the appellant's claim.  The 
Board finds that the VA medical opinion is the most probative 
evidence of record.  The VA examiner has the appropriate medical 
expertise, he reviewed the Veteran's claims files and medical 
history, and he provided a clear negative opinion.  The Board 
notes that the private treatment records support the VA 
examiner's opinion.  The private treatment records show extensive 
treatment for both heart disease and diabetes mellitus from 
January 1995 until the Veteran's death.  None of these records 
provides any indication that the Veteran's anxiety disorder had 
any effect on the Veteran's heart disease or diabetes mellitus 
disabilities.  

As the greater weight of the evidence being against the 
appellant's claim, service connection for the cause of the 
Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


